Citation Nr: 1826035	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-33 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and bipolar disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1978 to March 1979, and from December 1990 to May 1991. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Subsequently, the Board reopened and remanded this matter in November 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's medical records show a variety of mental health diagnoses, including bipolar disorder, borderline personality disorder, and depression. See 11/01/2012, CAPRI - MH, at p. 2, 11. She has also remained consistent throughout the years in that her psychiatric disabilities are due, at least in part, to exposure to bombs while she was in the Persian Gulf. Id. at p. 23, 76. Additionally, her enlistment records show normal mental health. See 9/25/2014, STR - Medical - MH, at p. 27. 

The Veteran underwent a VA examination in August 2010 for an initial PTSD examination. See 8/27/2010, C&P Examination, at p. 5. The examiner noted the psychiatric medical history of the Veteran included major depressive disorder, bipolar I disorder, anxiety, and chronic PTSD diagnosis from 2007, but opined that the PTSD diagnosis did not appear to be based on an objective assessment of PTSD. Id. The examiner noted that the Veteran's current condition at that time was unclear, and consequently, the link between her reported stressors and condition was also unclear. Id. at p. 6. The examiner concluded that the Veteran did not have PTSD and it would be less likely than not caused by or a result of service. Id. at 8. The examiner did not address the other potential psychiatric disabilities and their relationship to service, if any. See 04/09/2018 Appellate Brief (requesting a remand to address all psychiatric disorders). Therefore, the Board finds that a new VA examination is warranted to obtain nexus opinions regarding these other psychiatric disorders. 


Accordingly, the case is REMANDED for the following actions: 

1. Ask the Veteran to identify and obtain any private medical treatment records and furnish appropriate authorization for the release of the medical records. Additionally, obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow her an opportunity to provide the missing records.  

2. After associating any records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her acquired psychiatric disorder(s). The examiner should review the claims file to become familiar with the pertinent medical history of the Veteran. The examiner should address the following:

a) Identify any acquired psychiatric disability, to include depression, PTSD, bipolar disorder, anxiety, or any other psychiatric disorder since April 2007.  See 11/01/2012, CAPRI - MH, at p. 2, 11 (diagnosing bipolar I disorder, NOS and depression in 2012).

b) For each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not 
(50 percent or greater) that any of the Veteran's current (present at any time since April 2007) psychiatric disabilities, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service. 

c) If not, is it at least as likely as not (50 percent or greater) that the Veteran's psychiatric disability is either 1) proximately due to or 2) aggravated by the Veteran's service-connected disabilities (i.e., seizure disorder, tinnitus, bilateral hearing loss)? 

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability. If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation. 

d) If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is due to the Veteran's fear of hostile military or terrorist activity? 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade, small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The examiner is to provide a comprehensive medical rationale for any opinion offered. In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence. Rather, the examiner should consider the extent to which there is a medical nexus. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

3. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


